Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Applicant’s Amendments
This Office action is responsive to the amendment filed on July 14, 2022.
Claims 1-20 are currently pending in the application and are considered in this Office action, with claims 1-2, 4-9, 11, 15, 17-20 amended.
Applicant’s amendment to the Specification has overcome the objection previously set forth in the Office action mailed on April 15, 2022. 
The objection of Drawings has been withdrawn in response to Applicant’s claim amendments.
The objection of claims 8 and 19 has been withdrawn in response to Applicant’s claim amendments.
The rejection of claims 6, 11 and their dependent claims under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s claim amendments.
The rejection of claim 10 under 35 U.S.C. § 112(b) has been maintained. Applicant states that the claim has been amended to address the rejection, however the claim does not appear to be amended and its status is identified as “Previously Presented”. Clarification is requested.
The rejection of claim 14 under 35 U.S.C. § 112(b) has been withdrawn in response to Applicant’s arguments.
Response to Applicant’s Arguments
Because claims 1 and 15 have been amended, the rejections of those claims and their dependent claims have been withdrawn, and new rejections are made. Any new ground of rejection presented below has been necessitated by amendment and is not made in response to arguments.
Applicant's arguments have been considered but are moot because the arguments refer to limitations that have not been examined.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites “wherein, in the engaged position, end portions of the at least one article positioning arm are secured in place via the first cutout, and wherein, in the disengaged position, the end portions of the at least one positioning arm are secured in place via the second cutout”. It is not clear whether the end portions of the at least one article positioning arm are secured in place via the same (first or second) cutout arranged on the same attachment arm, or one end portion of the at least one article positioning arm is secured in place via the same (first or second) cutout arranged on the same attachment arm. For the purpose of this Examination, it is interpreted as “wherein, in the engaged position, an end portion of the at least one article positioning arm is secured in place via the first cutout, and wherein, in the disengaged position, the end portion of the at least one article positioning arm is secured in place via the second cutout”. Correction is required. This rejection affects claims dependent on claim 1.
Claim 7 recites “the second attachment arm comprises a different attachment location at the second height for end portions of the second article positioning arm”. It is not clear whether the end portions of the second article positioning arm are secured in place via the same different attachment location on the second attachment arm, or the different attachment location at the second height is for an end portion of the second article positioning arm. For the purpose of this Examination, it is interpreted as “the second attachment arm comprises a different attachment location at the second height for an end portion of the second article positioning arm”. Correction is required. This rejection affects claims dependent on claim 7.
Claim 10 recites “the respective end portions of the first and second article positioning arms” (line 4), and “the respective end portions of the article positioning arm” (line 6). It is not clear whether these recitations refer to the same limitation or different limitations. For the purpose of this Examination, it is interpreted as the same limitation. Correction is required. This rejection affects claims 11-12.
Claim 15 recites “an attachment location for end portions of the at least one article positioning arm”. It is not clear whether one attachment location is for several end portions of the at least one article positioning arm, or each attachment location is for one end portion of the at least one article positioning arm. For the purpose of this Examination, it is interpreted as “an attachment location for an end portion of the at least one article positioning arm”. Correction is required. This rejection affects claims dependent on claim 15.
Claim 18 recites “the first and second positioning arms being rotatably mounted between the first and second attachment arms at the first height and the second height, respectively, the second height being lower than the first height”, while claim 15 recites “wherein the first and second attachment arms each comprises an attachment location for end portions of the at least one article positioning arm, the attachment locations each comprising a recess formed into an inner surface of the first and second attachment arms at a first height and a second height, respectively”. It is not clear how the recesses at the attachment locations of the first and second attachment arms at the first height and the second height, respectively, recited as being for the same article positioning arm, as recited in claim 15, can be different, as recited in claim 18. Correction and/or clarification is required. This rejection affects claims 19-20.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 13-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harr (US 10,405,731 B2, cited in IDS), hereinafter Harr.
Regarding claim 1, Harr discloses a dishwasher appliance (100, Fig. 1) comprising a tub (101) defining a wash chamber; a door (D) mounted proximate the tub and permitting selective access to the wash chamber of the tub; a rack assembly mounted within the wash chamber and configured for receipt of articles for cleaning, the rack assembly comprising upper and lower racks (300, 400); and an article holder assembly (Fig. 2) comprising at least one attachment arm (support bracket 20) secured to a side wall of the lower rack (Fig. 2); at least one article positioning arm (support wire 10) secured to the at least one attachment arm (20), and movable between an engaged position (Figs. 1, 9B) and a disengaged position (Figs. 2, 11A), and that the at least one article positioning arm defines a predefined geometry (Figs. 1, 8A-E). The predetermined geometry of the at least one article positioning arm disclosed by Harr is capable to receive a portion of one or more of the articles for cleaning, and to secure one or more of the articles for cleaning when the at least one article positioning arm is in the engaged position (e.g. Figs. 6A-C, 7A-B, 10A). Harr discloses that the at least one attachment arm (e.g. 20A1) comprises an attachment location (lower opening 23) comprising a first recess formed into an inner surface of the at least one attachment arm at a first height (lowest, e.g. Figs. 5A). The shape of the lower recess (23) is interpreted as having a first cutout extending in a first direction (inclined downward-right) and a second cutout connected to the first cutout and extending in a second direction (vertical downward), the first and second directions being different (e.g. Fig. 5A). In the engaged position, an end portion (H) of the at least one article positioning arm is secured in place via the first cutout (e.g. col. 9 lines 58-68, Fig. 5D), and in the disengaged position, the end portion of the at least one article positioning arm is secured in place (in 24) via the second cutout (moves downward to into 24 via the second cutout of lower 23, e.g. Fig. 5B, opposite to steps disclosed in col. 9 lines 47-57).
Examiner notes that in the embodiment disclosed in Fig. 5A, the upper openings (23) have curved shapes, each curved opening 23 having cutouts (end portions) connected to each other (via central portion), and extending in two different directions (e.g. a first cutout extends in a downward-right direction, and a second cutout extends in upward-left direction). Thus, the upper curved openings (23) also read on the claimed first recess, and when the article positioning arm is in the engaged position, the end portion of the article positioning arm is secured via the first cutout (resting on 22), and in the disengaged position, the end portion is secured via the second cutout (H moves to into 24 via the second cutout for downward movement e.g. Fig. 5B). Harr discloses a different embodiment of the attachment arm (Figs. 11A-C) having a first recess comprising a first cutout (703) and a second cutout (702 or706) that are connected and extending at different angles (e.g. Fig. 11A, col. 12 lines 1-56), such that the end portion is secured via the first cutout when the article positioning arm is in the engaged position, and the end portion is secured via the second cutout when the article positioning arm is in the disengaged position (e.g. Fig. 11A).
Regarding claim 2, Harr discloses first and second attachment arms (20A1 and 20B2) secured to opposing side walls of the lower rack (e.g. Fig. 2).
Regarding claim 3, Harr discloses that top ends of the first and second attachment arms each comprise a slot (snap members 26, e.g. Fig. 5B, 604, Fig. 10B, 704, Fig. 11A) configured for sliding onto the side walls (e.g. Fig. 5A). The disclosed slots are capable to assist with securing the first and second attachment arms in place.
Regarding claim 4, Harr discloses that bottom ends of the first and second attachment arms each comprise a female connector (snap portions 25) configured for securing the first and second attachment arms in place (e.g. Fig. 5B, col. 9 lines 42-46). 
Regarding claim 5, Harr discloses the first positioning arm (10A) rotatably mounted to the first attachment arm (20A1), and a second positioning arm (10B) rotatably mounted to the second attachment arm (20B2, Fig. 2), and that the first and second positioning arms can be rotatably mounted at the first height and a lower, second height, respectively (e.g. Fig. 7A). The disclosed arrangement reads on the claimed first and second positioning arms rotatably mounted between the first and second attachment arms at the first height and a lower, second height, respectively.
Regarding claim 13, the recitation that the articles comprise at least one of stemware or one or more water bottles is interpreted as a recitation of the intended use of the claimed dishwasher appliance. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. Further, Harr discloses the articles comprising stemware (e.g. Figs. 6A-C, 7A-B).
Regarding claim 14, in the dishwasher appliance disclosed by Harr, the article can be positioned within the lower rack such that it is inclined in any direction, and thus, in the engaged position, the at least one article positioning arm is capable to orient the stemware in a direction away from the side wall of the lower rack, such that fluid does not pool atop the base of the stemware during operation of the dishwasher appliance (e.g. Fig. 7A).
Regarding claim 15, Harr is relied on as discussed in paras 19-21. 
Regarding claim 16, Harr is relied on as discussed in para 22.
Regarding claim 17, Harr is relied on as discussed in para 23. 
Regarding claim 18, Harr is relied on as discussed in para 24. 
Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koch et al. (US 7,644,826 B2), hereinafter Koch.
Regarding claim 15, Koch discloses an article holder (Abstract, Fig. 1) for a dishwasher appliance (col. 1 lines 16-20) comprising two attachment arms (link 6) secured to opposing side walls of a rack (Fig. 1); at least one article positioning arm (support 3) secured to the at least one attachment arm (Fig. 4), and movable between an engaged position (Fig. 3) and a disengaged position (Fig. 1), and that the at least one article positioning arm defines a predefined geometry (Fig. 1). The predetermined geometry of the at least one article positioning arm disclosed by Harr is capable to receive a portion of one or more of the articles for cleaning (supports cups), and to secure one or more of the articles for cleaning when the at least one article positioning arm is in the engaged position (e.g. Fig. 6A-C, 7A-B, 10A). Koch discloses that each of the attachment arms (6) comprises an attachment location for an end portion (14) of the at least one article positioning arm comprising a first recess (7-9) formed into an inner surface of the first and second attachment arms at a first height and a second height, respectively, each of the recesses comprising a first cutout (8, 9) extending in a first direction and a second cutout (7) connected to the first cutout and extending in a second direction, the first and second directions being different (e.g. Figs. 2-4). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (US 10,405,731 B2, cited in IDS), hereinafter Harr in view of Bretaud et al. (FR 2915364 A1), hereinafter Bretaud.
The reliance of Harr is set forth supra.
Regarding claim 6, Harr does not disclose a silverware cleaning system. Bretaud teaches a dishwasher appliance comprising a rack (40, Fig. 3), at least one attachment arm (dog clutch system, p. 10 lines 379-381) secured to the rack (Fig. 3) and at least one article positioning arm (440, 450) secured to the at least one attachment arm and movable between several positions (p. 9 lines 370-372, p. 10 lines 414-415), and that the rack (20) makes it possible to position one or more cutlery baskets of traditional configuration, in different zones of the rack (p. 5 lines 188-195). The cutlery basket is interpreted as the silverware cleaning system, in the broadest reasonable interpretation. It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the dishwasher appliance of Harr with the silverware cleaning system of Bretaud in order to support silverware. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to clean the cutlery and have a reasonable expectation of success because having a silverware cleaning system is known in the art of dishwasher. The recitation that when the first and second attachment arms are secured to the opposing side walls of the lower rack, the first and second positioning arms position and secure one or more of the articles above the silverware cleaning system during cleaning is interpreted as a recitation of the intended use of the claimed dishwasher appliance. A recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. See MPEP 2114. “A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." See MPEP 2115. In the dishwasher appliance of Harr modified with the silverware cleaning system of Bretaud, the silverware cleaning system can be positioned adjacent to the lower rack, such that when the first and second attachment arms are secured to the opposing side walls of the lower rack, the first and second positioning arms position and secure one or more of the articles above the silverware cleaning system during cleaning, as claimed.
Regarding claim 7, Harr discloses that the second attachment arm (20B2) comprises a different attachment location at the second height for an end portion of the second arm comprising a second recess (23 or 703) formed into an inner surface of the second attachment arm at the second height (e.g. Figs. 5A, 11C).
Regarding claim 8, the recess (23, 703) of the second attachment arm (20B2) is interpreted as a second recess having a first cutout extending in a first direction and a second cutout extending in a second direction, such that in the engaged position, the end portion of the second positioning arm is secured via the first cutout, and in the disengaged position, the end portion of the second positioning arm is secured via the second cutout, as discussed above.
Regarding claim 9, in the recess of Harr, the first cutout extends at an angle with respect to the second cutout and intersects the second cutout (e.g. Figs. 5B, 11A).
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (US 10,405,731 B2, cited in IDS), hereinafter Harr in view of Bretaud et al. (FR 2915364 A1), hereinafter Bretaud in further view of Steiner et al. (WO 2006/042594 A1, Machine English translation was attached to the previous Office action), hereinafter Steiner.
The reliance of Harr and Bretaud is set forth supra.
Regarding claim 10, Harr discloses that the article positioning arms (10) are formed of a wire form (col. 6 lines 45-48), and that the end portions (E) of the article positioning arms (10) are inserted into the cutouts (col.8 lines 62-64). Harr does not disclose that the wire forms are flexible and are compressed and released for insertion of the article positioning arms into the cutouts.
Steiner teaches an article holder assembly (Fig. 1) comprising an article positioning arm (5, e.g. Fig. 3A) formed of a flexible wire form (elastic, paras 16, 32), and that the end portions (6) of the article positioning arms (5) are secured within the attachment arms via compressing and releasing (Figs. 3A-B, para 25). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to manufacture the article positioning arms of Harr utilizing the flexible wire and to install the article positioning arms by compressing and releasing, as taught by Steiner in order to insert the end portions of the article positioning arms into the cutouts of the attachment arms when installing. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to easily install and remove the article positioning arms and have a reasonable expectation of success because such fastening arrangements are well known in the art of dishwashers. In the dishwasher appliance of Harr modified with the teaching of Steiner, to move the first and second article positioning arms to the engaged position, each of the wire forms is compressed and rotated until the respective end portions of the first and second article positioning arms align with the first cutouts, then the compressed wire forms are released, thereby securing the respective end portions of the article positioning arm within the first cutouts, as claimed.
Regarding claim 11, in the arrangement of Harr modified with Steiner, to move the article positioning arms to the disengaged position, the wire forms are compressed and rotated until their respective end portions align with the second cutouts, then the compressed wire form is released, thereby securing the respective end portions of the article positioning arm within the second cutouts, as claimed.
Claim(s) 5 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harr (US 10,405,731 B2, cited in IDS), hereinafter Harr in view of Enslin (DE 102013110531 A1, cited in IDS), hereinafter Enslin.
The reliance of Harr is set forth supra.
Regarding claims 5 and 18, Has an alternative secondary interpretation of the first and second positioning arms as being rotatably mounted to the first and second attachment arms, Harr discloses first and second attachment arms (20A1, 20A2), and that the first positioning arm(10A) is rotatably mounted to the first and second attachment arms (Fig. 2). Harr does not disclose the second positioning arm rotatably mounted to the first and second attachment arms at the lower second height.
Enslin teaches an article holder assembly (Fig. 1) for use in a dishwasher (Fig. 6), comprising first and second attachment arms (13) for securing to the side walls (via 14, Fig. 6); a first positioning arm (2) secured between the first and second attachment arms, defining a predefined geometry configured to receive a portion of one or more articles and movable between an engaged position and a disengaged position (Fig. 1), and a second positioning arm (3) secured between the first and second attachment arms at a lower second height (Fig. 6). It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill in the art to modify the article holder assembly of Harr with the second positioning arm secured to the first attachment arm (20A1) and an opposite second attachment arm (20A2) at a lower height taught by Enslin in order to support the article. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to better support the article and have a reasonable expectation of success because having article positioning arm formed by two positioning arms is known in the art.
Regarding claim 19, In the engaged position, an end portion (H) of the at least one article positioning arm is secured in place via the first cutout (e.g. col. 9 lines 58-68, Fig. 5D), and in the disengaged position, the end portion of the at least one article positioning arm is secured in place (in 24) via the second cutout (moves downward to into 24 via the second cutout of lower 23, e.g. Fig. 5B, opposite to steps disclosed in col. 9 lines 47-57). The article holder of Harr modified with the second article positioning arm of Enslin, the end portions of the first and second article positioning arms are placed in the respective first and second cutouts (via 9, e.g. Fig. 1).
Regarding claim 20, in the recess (lower opening 23) of Harr, the first cutout (downward-right end) extends at an angle with respect to the second cutout (downward left end), and intersects the second cutout (e.g. Fig. 5B).
Claim(s) 1-2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koch et al. (US 7,644,826 B2), hereinafter Koch in view of Harr (US 10,405,731 B2, cited in IDS), hereinafter Harr.
The reliance of Koch is set forth supra.
Regarding claims 1 and 2, Koch is relied upon as discussed above. Koch discloses that the article holder assembly is attached to the basket of the dishwashing machine (G641 PLUS manufactured and distributed by Miele & Cie KG, col. 1 lines 16-20). The disclosed dishwasher is commercially sold and it comprises a tub, a door, a lower rack, as evidenced by corresponding manual attached to this Office action (<https://www.manualslib.com/manual/528161/Miele-G-641.html >, relevant pages are attached to this Office action). Koch further discloses that in the engaged position, an end portion of the at least one article positioning arm is secured in place via the first cutout (e.g. Fig. 4), and in the disengaged position, the end portion of the at least one article positioning arm is secured in place via the second cutout (bottom of 7, e.g. Fig. 2). Koch discloses that the article holder assembly is attached to the upper basket of the dishwashing machine ((col. 1 lines 16-20). Koch is does not disclose that the article holder assembly is attached to the lower basket of the dishwashing machine.
Harr teaches that the article holder assembly is attached to the lower rack (e.g. Fig. 1).
It would have been obvious before the effective filing date of the claimed invention for one of ordinary skill to modify the dishwasher appliance of Koch with placing the article holder assembly on the lower rack, taught by Harr in order to provide supporting means for articles during cleaning. One of the ordinary skill in the art, at the time of the invention was filed would be motivated to do so to improve utilization of the space in the lower rack and have a reasonable expectation of success because placing article holding means on the lower rack is known in the art. Thus the invention as a whole was clearly prima facie obvious to one of the ordinary skill in the art at the time the invention was filed. 
Regarding claim 2, Koch discloses two attachment arms (Fig. 1).
Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim 1 and intervening claims 2, 5-11, and is rejected under 35 U.S.C. § 112 (b). However, the claim would be allowable if the claim is rewritten in independent form including all of the limitations of the base claim 1 and intervening claims 2, 5-11, and amended to overcome the 35 U.S.C. § 112 (b) rejections.
The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art of record is Harr (US 10,405,731 B2), Edenius (WO 2015/000508 A1), Shueltz (WO 2008/061898 A1), Koch (US 7,644,826), Malmstrom (US 6,325,220 B1), Eldem (EP 2151181 A1), Deiss (EP 1199025 A1), Fiocca (US 3,752,322). The prior art of record fails to teach or suggest fairly alone or in combination the limitation “in the disengaged position, the first and second article positioning arms extend in a direction that is generally parallel with the first and second attachment arms such that the first and second article positioning arms and the first and second attachment arms extend in a common two-dimensional plane”, as in the context of claim 12. Such arrangement of the first and second positioning arms, each independently and rotatably mounted to the first and second attachment arms via separate attachment locations at two different heights, each attachment location having a recess formed by connected first and second cutouts extending in different directions, such that in the disengaged position, the first and second article positioning arms extend in a direction that is generally parallel with the first and second attachment arms such that the first and second article positioning arms and the first and second attachment arms extend in a common two-dimensional plane, allows for utilizing the same two attachment arms to simultaneously and independently rotatably mount the end portions of the two positioning arms at two different locations per each attachment arm resulting in providing additional article supporting flexibility at a lower cost and easier installation, while achieving better space utilization when storing the two positioning arms within the common two-dimensional plane when not in use. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Irina Graf whose telephone number is (571)272-9854. The examiner can normally be reached on M-F 8am-4pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/I.G/Examiner, Art Unit 1711                                                                                                    

/Joseph L. Perrin/Primary Examiner, Art Unit 1711